[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
On January 28, 1993, the court issued a Memorandum of Decision, granting a Motion for Summary Judgment on behalf of the defendant, National Car Rental Systems, Inc. The plaintiff has now moved for CT Page 3432 reargument and reconsideration on the ground that the affidavit filed by the plaintiff and served upon defendants' counsel was not contained in the court file at the time the court issued its decision. Under the circumstances, the Motion for Reargument and Reconsideration is hereby granted.
However, the court has reviewed the affidavit filed on behalf of the plaintiff and is of the opinion that the Motion For Summary Judgment should be granted for the reasons set forth in its prior Memorandum of Decision.
Accordingly, the Motion for Summary Judgment by the defendant National Car Rental Systems, Inc. is hereby granted.
RUSH, J.